 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                            SOUTHERN DIVISION
12

13

14

15    INTELLECTUAL PIXELS LIMITED,         Case No. 8:19-cv-01432-JVS-KES
16                              Plaintiff, STIPULATED PROTECTIVE
                                           ORDER
17            v.
18    SONY INTERACTIVE
      ENTERTAINMENT LLC;
19
                              Defendant.
20

21

22

23

24

25

26

27

28

     6963282v1/016377
 1           WHEREAS, Plaintiff Intellectual Pixels Limited and Defendant Sony
 2   Interactive Entertainment LLC (“the Parties”) believe that discovery in this action is
 3   likely to involve production of confidential, proprietary, or private information for
 4   which special protection from public disclosure and from use for any purpose other
 5   than prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective Order.
 7   The parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles. The parties further
11   acknowledge that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15           GOOD CAUSE STATEMENT: WHEREAS, this action is likely to involve
16   trade secrets, customer and pricing lists and other valuable research, development,
17   commercial, financial, technical and/or proprietary information for which special
18   protection from public disclosure and from use for any purpose other than
19   prosecution of this action is warranted. Such confidential and proprietary materials
20   and information consist of, among other things, confidential business or financial
21   information, source code, information regarding confidential business practices, or
22   other confidential research, development, or commercial information (including
23   information implicating privacy rights of third parties), information otherwise
24   generally unavailable to the public, or which may be privileged or otherwise
25   protected from disclosure under state or federal statutes, court rules, case decisions,
26   or common law. Accordingly, to expedite the flow of information, to facilitate the
27   prompt resolution of disputes over confidentiality of discovery materials, to
28   adequately protect information the parties are entitled to keep confidential, to ensure

                                               1
     6963282v1/016377
 1   that the parties are permitted reasonable necessary uses of such material in
 2   preparation for and in the conduct of trial, to address their handling at the end of the
 3   litigation, and serve the ends of justice, a protective order for such information is
 4   justified in this matter. It is the intent of the parties that information will not be
 5   designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of this
 8   case; and
 9           WHEREAS, the Parties seek a protective order limiting disclosure thereof in
10   accordance with Federal Rule of Civil Procedure 26(c):
11           1.         Each Party may designate as confidential for protection under this Order,
12   in whole or in part, any document, information or material that constitutes or includes,
13   in whole or in part, confidential or proprietary information or trade secrets of the Party
14   or a Third Party to whom the Party reasonably believes it owes an obligation of
15   confidentiality with respect to such document, information or material (“Protected
16   Material”). Protected Material shall be designated by the Party producing it by
17   affixing a legend or stamp on such document, information or material as follows:
18   “CONFIDENTIAL.” The word “CONFIDENTIAL” shall be placed clearly on each
19   page of the Protected Material (except deposition and hearing transcripts) for which
20   such protection is sought. For deposition and hearing transcripts, the word
21   “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already
22   present on the cover page of the transcript when received from the court reporter) by
23   each attorney receiving a copy of the transcript after that attorney receives notice
24   of the designation of some or all of that transcript as “CONFIDENTIAL.”
25           2.         Any document produced under Northern District of California Patent
26   Local Rule 3-2 and/or 3-4 before issuance of this Order with the designation
27   “Confidential” or “Confidential - Outside Attorneys’ Eyes Only” shall receive the
28   same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES ONLY”

                                                     2
     6963282v1/016377
 1   under this Order, unless and until such document is redesignated to have a different
 2   classification under this Order.
 3           3.         With respect to documents, information or material designated
 4   “CONFIDENTIAL”, “RESTRICTED - ATTORNEYS’ EYES ONLY,” or
 5   “RESTRICTED             CONFIDENTIAL          SOURCE          CODE”        (“DESIGNATED
 6   MATERIAL”),1 subject to the provisions herein and unless otherwise stated, this
 7   Order governs, without limitation: (a) all documents, electronically stored
 8   information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all
 9   pretrial, hearing or deposition testimony, or documents marked as exhibits or for
10   identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings
11   and other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions,
12   extracts, digests and complete or partial summaries prepared from any
13   DESIGNATED             MATERIALS      shall       also   be   considered    DESIGNATED
14   MATERIAL and treated as such under this Order.
15           4.         A designation of Protected Material (i.e., “CONFIDENTIAL,”
16   “RESTRICTED              -ATTORNEYS’      EYES           ONLY,”     or      “RESTRICTED
17   CONFIDENTIAL SOURCE CODE”) may be made at any time. Inadvertent or
18   unintentional production of documents, information or material that has not been
19   designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or
20   in part of a claim for confidential treatment. Any party that inadvertently or
21   unintentionally produces Protected Material without designating it as DESIGNATED
22   MATERIAL may request destruction of that Protected Material by notifying the
23   recipient(s), as soon as reasonably possible after the producing Party becomes aware
24   of the inadvertent or unintentional disclosure, and providing replacement Protected
25   Material that is properly designated. The recipient(s) shall then destroy all copies of
26

27   1
       The term DESIGNATED MATERIAL is used throughout this Protective Order to
28   refer to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED -
     ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
     CODE,” both individually and collectively.
                                                   3
     6963282v1/016377
 1   the inadvertently or unintentionally produced Protected Materials and any documents,
 2   information or material derived from or based thereon.
 3           5.         “CONFIDENTIAL” documents, information and material may be
 4   disclosed only to the following persons, except upon receipt of the prior written
 5   consent of the designating party, upon order of the Court, or as set forth in paragraph
 6   12 herein:
 7                (a) outside counsel of record in this Action for the Parties;
 8                (b) employees of such counsel (i.e., employees of outside counsel of
 9                      record in this Action for the Parties) assigned to and reasonably
10                      necessary to assist such counsel in the litigation of this Action;
11                (c) in-house counsel and support personnel for the Parties who either have
12                      responsibility for making decisions dealing directly with the litigation
13                      of this Action, or who are assisting outside counsel in the litigation of
14                      this Action;
15                (d) up to and including three (3) designated representatives of each of the
16                      Parties to the extent reasonably necessary for the litigation of this Action
17                      and the designated representatives have signed the Undertaking
18                      attached as Appendix B hereto, except that either party may in good
19                      faith request the other party’s consent to designate one or more
20                      additional representatives, the other party shall not unreasonably
21                      withhold such consent, and the requesting party may seek leave of
22                      Court to designate such additional representative(s) if the requesting
23                      party believes the other party has unreasonably withheld such consent;
24                (e) outside consultants or experts (i.e., not existing employees of a Party or
25                      an affiliate of a Party) retained for the purpose of this litigation,
26                      provided that:    (1) such consultants or experts are not presently
27                      employed by the Parties hereto for purposes other than this Action; (2)
28                      at least ten (10) days before access is given, the consultant or expert has

                                                      4
     6963282v1/016377
 1                      signed the Undertaking attached as Appendix A hereto and the Party that
 2                      seeks to disclose to the consultant or expert any Protected Information has
 3                      first provided written notice to the designating Party that (i) sets forth the
 4                      full name of the expert or consultant and the city and state of her or her
 5                      primary residence; (ii) provides a copy of the consultant’s or expert’s
 6                      completed Undertaking; (iii) provides a current curriculum vitae of the
 7                      consultant or expert; (iv) identifies the consultant’s or expert’s current
 8                      employer(s), and (v) provides a list of the consultant’s or expert’s
 9                      litigation consulting engagements during the preceding four years; and
10                      (3) the Party that receives the foregoing notice does not, within ten (10)
11                      days thereafter, object to and notify the receiving Party in writing that it
12                      objects to disclosure of Protected Material to the consultant or expert.
13                      The Parties agree to promptly confer within seven (7) days and use good
14                      faith to resolve any such objection. If the Parties are unable to resolve
15                      any objection, the objecting Party may file a motion with the Court
16                      within fifteen (15) days of the notice, or within such other time as the
17                      Parties may agree, seeking a protective order with respect to the proposed
18                      disclosure. The objecting Party shall have the burden of proving the need
19                      for a protective order. No disclosure shall occur until all such objections
20                      are resolved by agreement or Court order;
21                (f) independent litigation support service personnel, including persons
22                      working for or as court reporters, graphics or design services, jury or
23                      trial consulting services, and photocopy, document imaging, and
24                      database services retained by counsel and reasonably necessary to assist
25                      counsel with the litigation of this Action; and
26                (g) the Court and its personnel.
27           6.         A Party shall designate documents, information or material as
28   “CONFIDENTIAL” only upon a good-faith belief that the documents, information

                                                       5
     6963282v1/016377
 1   or material contains confidential or proprietary information or trade secrets of the
 2   Party or a Third Party to whom the Party reasonably believes it owes an obligation of
 3   confidentiality with respect to such documents, information or material.
 4           7.         Documents, information or material produced pursuant to any
 5   discovery request in this Action, including but not limited to Protected Material
 6   designated as DESIGNATED MATERIAL, shall be used by the Parties only in the
 7   litigation of this Action and shall not be used for any other purpose. Any person or
 8   entity who obtains access to DESIGNATED MATERIAL or the contents thereof
 9   pursuant to this Order shall not make any copies, duplicates, extracts, summaries or
10   descriptions of such DESIGNATED MATERIAL or any portion thereof except as
11   may be reasonably necessary in the litigation of this Action. Any such copies,
12   duplicates, extracts, summaries or descriptions shall be classified DESIGNATED
13   MATERIALS and subject to all of the terms and conditions of this Order.
14           8.         To the extent a producing Party believes that certain Protected Material
15   qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination
16   deserves even further limitation, the producing Party may designate such Protected
17   Material “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or to the extent such
18   Protected Material includes computer source code and/or live data (that is, data as it
19   exists residing in a database or databases) (“Source Code Material”), the producing
20   Party may designate such Protected Material as “RESTRICTED CONFIDENTIAL
21   SOURCE CODE.”
22           9.         For Protected Material designated RESTRICTED -- ATTORNEYS’
23   EYES ONLY, access to, and disclosure of, such Protected Material shall be limited
24   to individuals listed in paragraphs 5(a-b) and (e-g).
25           10.        For Protected Material designated RESTRICTED CONFIDENTIAL
26   SOURCE CODE, the following additional restrictions apply:
27                 (a) Access to a Party’s Source Code Material shall be provided only on
28                      “stand-alone” computer(s) (that is, the computer may not be linked to

                                                    6
     6963282v1/016377
 1                      any network, including a local area network (“LAN”), an intranet, or
 2                      the Internet, and may not be connected to a peripheral device, except
 3                      that the stand-alone computer(s) may be connected to a printer or
 4                      printers, a monitor, a keyboard, and a mouse; all other ports must be
 5                      disabled); except as provided in paragraph 10(k) below, the stand-alone
 6                      computer(s) may only be located at secure locations in the offices of
 7                      the producing Party’s outside counsel. No electronic devices, including
 8                      but not limited to cellular phones, PDAs, cameras, and voice recorders
 9                      will be permitted in the secure location;
10               (b) The receiving Party shall make reasonable efforts to restrict its
11                      requests for such access to the stand-alone computer(s) to normal
12                      business hours, which for purposes of this paragraph shall be 8:00 a.m.
13                      through 6:00 p.m. on weekdays, upon five (5) business days’ notice.
14                      However, upon reasonable notice from the receiving party, the
15                      producing Party shall make reasonable efforts to accommodate the
16                      receiving Party’s request for access to the stand-alone computer(s)
17                      outside of normal business hours. The receiving Party must identify in
18                      writing to the producing Party the persons who will be conducting the
19                      inspection or will be present during the inspection no less than 48 hours
20                      in advance of any such inspection. Before being admitted into the
21                      secure location, an individual must provide photo identification. The
22                      Parties agree to cooperate in good faith such that maintaining the
23                      producing Party’s Source Code Material at the offices of its outside
24                      counsel shall not unreasonably hinder the receiving Party’s ability to
25                      efficiently and effectively conduct the prosecution or defense of this
26                      Action;
27               (c) The producing Party shall take reasonable efforts to provide the
28                      receiving Party with information explaining how to start, log on to, and

                                                     7
     6963282v1/016377
 1                      operate the stand-alone computer(s) in order to access the produced
 2                      Source Code Material on the stand-alone computer(s);
 3               (d) The producing Party will produce Source Code Material in computer
 4                      searchable format on the stand-alone computer(s) as described above.
 5                      The receiving Party’s outside counsel and/or experts shall have access
 6                      to the same source code review software and tools as provided to the
 7                      producing Party’s outside counsel and/or experts when reviewing
 8                      source code;
 9               (e) Access        to    Protected     Material      designated     RESTRICTED
10                      CONFIDENTIAL SOURCE CODE shall be limited to outside counsel
11                      of record in this Action and up to three (3) outside consultants or experts
12                      (i.e., not existing employees of a Party or an affiliate of a Party) retained
13                      for the purpose of this litigation and approved to access such Protected
14                      Materials pursuant to paragraph 5(e) above. A receiving Party may
15                      include excerpts of Source Code Material in a pleading, exhibit, expert
16                      report, discovery document, deposition transcript, other Court
17                      document, provided that the Source Code Documents are appropriately
18                      marked under this Order, restricted to those who are entitled to have
19                      access to them as specified herein, and, if filed with the Court, filed
20                      under seal in accordance with the Court’s rules, procedures and orders;
21               (f) To the extent portions of Source Code Material are quoted in a
22                      Source Code Document, either (1) the entire Source Code Document
23                      will be stamped and treated as RESTRICTED CONFIDENTIAL
24                      SOURCE CODE or (2) those pages containing quoted Source Code
25                      Material will be separately stamped and treated as RESTRICTED
26                      CONFIDENTIAL SOURCE CODE;
27               (g) No electronic copies of Source Code Material shall be made without
28                      prior written consent of the producing Party, except as necessary to

                                                       8
     6963282v1/016377
 1                      create documents which, pursuant to the Court’s rules, procedures and
 2                      order, must be filed or served electronically, subject to the restrictions
 3                      of Paragraph 16;
 4               (h) The receiving Party shall be permitted to make a reasonable number of
 5                      printouts and photocopies of Source Code Material, all of which shall
 6                      be designated and clearly labeled “RESTRICTED CONFIDENTIAL
 7                      SOURCE CODE,” and the receiving Party shall maintain a log of all
 8                      such files that are printed or photocopied; printouts of Source Code that
 9                      exceed 60 contiguous pages or 20% or more of a specific software
10                      release will be presumed to be unreasonable unless the receiving Party
11                      provides a compelling justification that such printed portions are
12                      necessary. The burden will be on the receiving Party to demonstrate
13                      that such portions are no more than is reasonably necessary for a
14                      permitted purpose, and not merely for the purpose of review and
15                      analysis in another location;
16               (i) A receiving Party of any paper copies of Source Code Material must
17                      always keep the paper copies of the Source Code at the office of the
18                      receiving Party’s outside counsel of record or experts, and in a locked
19                      storage container at the office of the receiving Party’s outside counsel
20                      of record or experts when the paper copies of the Source Code are not
21                      in use. The receiving Party may not reproduce the paper copies of the
22                      Source Code, absent written agreement of the producing Party;
23               (j) A Receiving Party that wants to use any printouts of Source Code
24                      designated as “RESTRICTED CONFIDENTIAL SOURCE CODE” at
25                      a deposition must notify the Producing Party in writing at least five (5)
26                      calendar days before the date of the deposition about the specific pages
27                      the Receiving Party intends to actually use at the deposition by Bates
28                      production number, and the Producing Party will bring printed copies

                                                        9
     6963282v1/016377
 1                      of those portions of the code to the deposition for use by the Receiving
 2                      Party.    Copies of Source Code designated as “RESTRICTED
 3                      CONFIDENTIAL SOURCE CODE” that are marked as deposition
 4                      exhibits must not be provided to the court reporter or attached to
 5                      deposition transcripts; rather the deposition record will identify such an
 6                      exhibit by its production numbers. All printouts of Source Code
 7                      designated as “RESTRICTED CONFIDENTIAL SOURCE CODE”
 8                      brought to a deposition must be collected by the Producing Party at the
 9                      conclusion of the deposition. In addition (or as an alternative to the use
10                      of printouts at a deposition), the Producing Party shall, on request, make
11                      a copy of the Source Code available on a single stand-alone computer
12                      (but otherwise in the same format in which the source code is available
13                      under Paragraph 10(a) above) during depositions of witnesses who
14                      would otherwise be permitted access to such Source Code. The
15                      Receiving Party shall make such requests at least ten (10) calendar days
16                      before the deposition. Any deposition at which a copy of the Source
17                      Code is made available on a single stand-alone computer shall occur at
18                      a location mutually agreed upon by the parties;
19               (k) A producing Party’s Source Code Material may only be transported by
20                      the receiving Party by a person authorized under paragraph 10(e) above
21                      to another person authorized under paragraph 10(e) above, on paper via
22                      hand carry, via Federal Express, or via other similarly reliable courier
23                      with tracking capabilities provided that the receiving party does not
24                      transport more than 50 pages of Source Code Material in the same
25                      package. Source Code Material may not be transported or transmitted
26                      electronically over a network of any kind, including a LAN, an intranet,
27                      or the Internet.
28

                                                     10
     6963282v1/016377
 1           11.        Any attorney representing Plaintiff, whether in-house or outside
 2   counsel, and any person associated with Plaintiff and permitted via a designating
 3   party’s prior written consent to receive Defendant’s Protected Material that is
 4   designated          RESTRICTED       --   ATTORNEYS’          EYES      ONLY        and/or
 5   RESTRICTED CONFIDENTIAL SOURCE CODE (collectively “HIGHLY
 6   SENSITIVE MATERIAL”), who obtains, receives, has access to, or otherwise
 7   learns, in whole or in part, the Defendant’s HIGHLY SENSITIVE MATERIAL
 8   under this Order shall not advise on, consult on, prepare, prosecute, supervise, or
 9   assist in the preparation or prosecution of any patent application, specifications, claims,
10   and/or responses to office actions, or otherwise affect the scope of claims in patents or
11   patent applications pertaining to graphics processing or transmission on behalf of the
12   receiving Party or its acquirer, successor, predecessor, or other affiliate during the
13   pendency of this Action and for one year after its conclusion, including any appeals.
14   This provision does not prohibit Plaintiff’s counsel of record or experts in this
15   litigation from participating in or representing it in reexamination proceedings, Post-
16   Grant Review proceedings, Inter Partes Review proceedings, or Covered Business
17   Method Review proceedings involving any patent, including the patents-in-suit,
18   provided they (1) do not rely upon or use, directly or indirectly, Defendant’s
19   HIGHLY SENSITIVE MATERIAL in those proceedings and (2) do not advise on,
20   consult on, prepare, draft, or edit any amendment to specifications or claims in those
21   proceedings. Further, Plaintiff’s counsel of record or experts in this litigation may
22   not reveal Defendant’s HIGHLY SENSITIVE MATERIAL to any reexamination,
23   inter partes review, or covered business method review counsel or agent. To ensure
24   compliance with the purpose of this provision, Plaintiff’s counsel shall create an
25   “Ethical Wall” between those persons with access to HIGHLY SENSITIVE
26   MATERIAL and any individuals who, on behalf of the Party or its acquirer,
27   successor, predecessor, or other affiliate, prepare, prosecute, supervise or assist in the
28

                                                 11
     6963282v1/016377
 1   preparation or prosecution of any patent application pertaining to 3D graphics
 2   processing.
 3           12.        Nothing in this Order shall require production of documents,
 4   information or other material that a Party contends is protected from disclosure by the
 5   attorney-client privilege, the work product doctrine, or other privilege, doctrine, or
 6   immunity. If documents, information or other material subject to a claim of attorney-
 7   client privilege, work product doctrine, or other privilege, doctrine, or immunity is
 8   inadvertently or unintentionally produced, such production shall in no way prejudice
 9   or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or
10   immunity. Any Party that inadvertently or unintentionally produces documents,
11   information or other material it reasonably believes are protected under the attorney-
12   client privilege, work product doctrine, or other privilege, doctrine, or immunity may
13   obtain the return of such documents, information or other material by promptly
14   notifying the recipient(s) and providing a privilege log for the inadvertently or
15   unintentionally produced documents, information or other material. The recipient(s)
16   shall gather and return all copies of such documents, information or other material to
17   the producing Party, except for any pages containing privileged or otherwise protected
18   markings by the recipient(s), which pages shall instead be destroyed and certified
19   as such to the producing Party.
20           13.        There shall be no disclosure of any DESIGNATED MATERIAL by any
21   person authorized to have access thereto to any person who is not authorized for such
22   access under this Order. The Parties are hereby ORDERED to safeguard all such
23   documents, information and material to protect against disclosure to any
24   unauthorized persons or entities.
25           14.        Nothing contained herein shall be construed to prejudice any Party’s
26   right to use any DESIGNATED MATERIAL in taking testimony at any deposition
27   or hearing provided that in connection with such use the DESIGNATED MATERIAL
28   is only disclosed to a person(s) who is: (i) eligible to have access to the

                                                  12
     6963282v1/016377
 1   DESIGNATED MATERIAL by virtue of his or her employment with the designating
 2   party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee, or
 3   copy recipient of such information, (iii) although not identified as an author,
 4   addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the
 5   ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current
 6   officer, director or employee of the producing Party or a current officer, director or
 7   employee of a company affiliated with the producing Party; (v) counsel for a Party,
 8   including outside counsel and in-house counsel (subject to paragraph 9 of this Order);
 9   (vi) an independent contractor, consultant, and/or expert retained for the purpose of
10   this litigation (subject to paragraphs 5(e), 9, and 10(e) of this Order); (vii) court
11   reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder
12   to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be
13   disclosed to any other persons unless prior authorization is obtained from counsel
14   representing the producing Party or from the Court.
15           15.        Parties may, at the deposition or hearing or within thirty (30) days
16   after receipt of a deposition or hearing transcript, designate the deposition or hearing
17   transcript or any portion thereof as “CONFIDENTIAL,” “RESTRICTED -
18   ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
19   CODE” pursuant to this Order. Access to the deposition or hearing transcript so
20   designated shall be limited in accordance with the terms of this Order.            Until
21   expiration of the 30-day period, the entire deposition or hearing transcript shall be
22   treated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY,”
23   or “RESTRICTED CONFIDENTIAL SOURCE CODE” in accordance with this
24   Order.
25           16.        Without written permission from the designating Party or a court order
26   secured after appropriate notice to all interested persons, a Party may not file in the
27   public record in this action any DESIGNATED MATERIAL. A Party that seeks to
28   file under seal any material it designated as DESIGNATED MATERIAL must

                                                   13
     6963282v1/016377
 1   comply with Civil Local Rule 79-5(a). A party that seeks to file under seal any
 2   material another Party designated as Designated Material must comply with Civil
 3   Local Rule 79-5(b). Protected Material may only be filed under seal pursuant to a
 4   court order authorizing the sealing of the specific Protected Material at issue. If a
 5   Party’s request to file DESIGNATED MATERIAL under seal pursuant to Civil
 6   Local Rule 79-5 is denied by the court, then the Receiving Party may file the
 7   Protected Material in the public record pursuant to Civil Local Rule 79-5(a) or (b),
 8   as applicable, unless otherwise instructed by the court.
 9           17.        The Order applies to pretrial discovery. Nothing in this Order shall be
10   deemed to prevent the Parties from introducing any DESIGNATED MATERIAL
11   into evidence at the trial of this Action, or from using any information contained in
12   DESIGNATED MATERIAL at the trial of this Action, subject to any pretrial order
13   issued by this Court.
14           18.        A Party may request in writing to the other Party that the designation
15   given to any DESIGNATED MATERIAL be modified or withdrawn. If the
16   designating Party does not agree to redesignation within ten (10) days of receipt of
17   the written request, the requesting Party may apply to the Court for relief. Upon any
18   such application to the Court, the burden shall be on the designating Party to show
19   why its classification is proper. Such application shall be treated procedurally as a
20   motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the
21   Rule’s provisions relating to sanctions. In making such application, the requirements
22   of the Federal Rules of Civil Procedure and the Local Rules of the Court shall be met.
23   Pending the Court’s determination of the application, the designation of the
24   designating Party shall be maintained.
25           19.        Each outside consultant or expert to whom DESIGNATED
26   MATERIAL is disclosed in accordance with the terms of this Order shall be advised
27   by counsel of the terms of this Order, shall be informed that he or she is subject to
28   the terms and conditions of this Order, and shall sign an acknowledgment that he or

                                                    14
     6963282v1/016377
 1   she has received a copy of, has read, and has agreed to be bound by this Order. A
 2   copy of the acknowledgment form is attached as Appendix A.
 3           20.        To the extent that any discovery is taken of persons who are not Parties
 4   to this Action (“Third Parties”) and in the event that such Third Parties contend the
 5   discovery sought involves trade secrets, confidential business information, or other
 6   proprietary information, then such Third Parties may agree to be bound by this Order.
 7           21.        To the extent that discovery or testimony is taken of Third Parties, the
 8   Third Parties may designate as “CONFIDENTIAL” or “RESTRICTED --
 9   ATTORNEYS’ EYES ONLY” any documents, information or other material, in
10   whole or in part, produced or given by such Third Parties. The Third Parties shall have
11   ten (10) days after production of such documents, information or other materials to
12   make such a designation. Until that time period lapses or until such a designation has
13   been made, whichever occurs sooner, all documents, information or other material so
14   produced or given shall be treated as “CONFIDENTIAL” in accordance with this
15   Order.
16           22.        Within thirty (30) days of final termination of this Action, including any
17   appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts,
18   indexes, summaries, descriptions, and excerpts or extracts thereof (excluding
19   excerpts or extracts incorporated into any privileged memoranda of the Parties and
20   materials which have been admitted into evidence in this Action), shall at the
21   producing Party’s election either be returned to the producing Party or be destroyed.
22   The receiving Party shall verify the return or destruction by affidavit furnished to the
23   producing Party, upon the producing Party’s request.
24           23.        The failure to designate documents, information or material in
25   accordance with this Order and the failure to object to a designation at a given time
26   shall not preclude the filing of a motion at a later date seeking to impose such
27   designation or challenging the propriety thereof. The entry of this Order and/or the
28   production of documents, information and material hereunder shall in no way

                                                     15
     6963282v1/016377
 1   constitute a waiver of any objection to the furnishing thereof, all such objections
 2   being hereby preserved.
 3           24.        Any Party that knows or believes that any other party is in violation of
 4   or intends to violate this Order and has raised the question of violation or potential
 5   violation with the opposing party and has been unable to resolve the matter by
 6   agreement may move the Court for such relief as may be appropriate in the
 7   circumstances. Pending disposition of the motion by the Court, the Party alleged to
 8   be in violation of or intending to violate this Order shall discontinue the performance
 9   of and/or shall not undertake the further performance of any action alleged to
10   constitute a violation of this Order.
11           25.        Production of DESIGNATED MATERIAL by each of the Parties shall
12   not be deemed a publication of the documents, information and material (or the
13   contents thereof) produced so as to void or make voidable whatever claim the Parties
14   may have as to the proprietary and confidential nature of the documents, information
15   or other material or its contents.
16           26.        Nothing in this Order shall be construed to effect an abrogation, waiver
17   or limitation of any kind on the rights of each of the Parties to assert any applicable
18   discovery or trial privilege.
19           27.        Each of the Parties shall also retain the right to file a motion with the
20   Court (a) to modify this Order to allow disclosure of DESIGNATED MATERIAL to
21   additional persons or entities if reasonably necessary to prepare and present this
22   Action and (b) to apply for additional protection of DESIGNATED MATERIAL.
23           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24

25   Dated: November 13, 2019                       By: /s/ Kalpana Srinivasan
                                                    Kalpana Srinivasan
26                                                  Krysta Kauble Pachman
                                                    SUSMAN GODFREY L.L.P.
27                                                  1900 Avenue of the Stars, 14th Floor
                                                    Los Angeles, CA 90067
28                                                  ksrinivasan@susmangodfrey.com
                                                    kpachman@susmangodfrey.com
                                                    16
     6963282v1/016377
 1                               Telephone: (310) 789-3100
                                 Facsimile: (310) 789-3150
 2
                                 Max L. Tribble, Jr.
 3                               David Peterson
                                 SUSMAN GODFREY L.L.P.
 4                               1000 Louisiana, Suite 5100
                                 Houston, TX 77002
 5                               mtribble@susmangodfrey.com
                                 dpeterson@susmangodfrey.com
 6                               Telephone: (713) 651-9366
                                 Facsimile: (713) 654-6666
 7

 8                               Michael F. Heim
                                 Eric Enger
 9                               Blaine Larson
                                 HEIM, PAYNE & CHORUSH, LLP
10                               1111 Bagby St., Suite 2100
                                 Houston, Texas 77002
11                               mheim@hpcllp.com
                                 eenger@hpcllp.com
12                               blarson@hpcllp.com
                                 Telephone: (713) 221-2000
13                               Facsimile: (713) 221-2021
14                               Attorneys for Plaintiff Intellectual Pixels
                                 Limited
15

16    Dated: November 13, 2019    By: /s/ Mark D. Flanagan
                                  Mark D. Flanagan (SBN 130303)
17                                 Mark.Flanagan@wilmerhale.com
                                  Joseph F. Haag (SBN 248749)
18                                 Joseph.Haag@wilmerhale.com
                                  S. Dennis Wang (SBN 261296)
19                                 Dennis.Wang@wilmerhale.com
                                  WILMER CUTLER PICKERING
20                                 HALE AND DORR LLP
                                  950 Page Mill Road
21                                Palo Alto, CA 94304
                                  Telephone: (650) 858-6000
22                                Fax: (650) 858-6100
23

24

25

26

27

28

                                 17
     6963282v1/016377
 1                                              James M. Dowd (SBN 259578)
                                                 James.Dowd@wilmerhale.com
 2                                              WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
 3                                              350 South Grand Ave., Suite 2100
                                                Los Angeles, CA 90071
 4                                              Telephone: (213) 443-5393
                                                Fax: (213) 443-5400
 5
                                                Attorneys for Defendant Sony Interactive
 6                                              Entertainment LLC
 7

 8           All signatories listed, and on whose behalf the filing is submitted, concur in
 9   the filing’s content and have authorized the filing.
10
     IT IS SO ORDERED.
11

12   Dated: ________,
             Nov. 15 2019                    __________________________________
13                                                 Karen E. Scott
                                             United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                8:19-cv-01432-JVS-KES
                                                                  Stipulated Protective Order
                                               18
     6963282v1/016377
 1                         UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
 3

 4
      INTELLECTUAL PIXELS LIMITED,                  Case No. 8:19-cv-01432-JVS-KES
 5
                                      Plaintiff,
 6
              v.
 7
      SONY INTERACTIVE
 8    ENTERTAINMENT LLC;
 9                                  Defendant.
10                           APPENDIX A
11        UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                         PROTECTIVE ORDER
12
             I, ___________________________________________, declare that:
13
     1.      My address is_______________________________________________. My
14
             current employer is _______________________________________. My
15
             current occupation is ______________________________________.
16
     2.      I have received a copy of the Protective Order in this action. I have carefully
17
             read and understand the provisions of the Protective Order.
18
     3.      I will comply with all of the provisions of the Protective Order. I will hold in
19
             confidence, will not disclose to anyone not qualified under the Protective
20
             Order, and will use only for purposes of this action any information designated
21
             as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or
22
             “RESTRICTED CONFIDENTIAL SOURCE CODE” that is disclosed to me.
23
     4.      Promptly upon termination of this action, I will return all documents and
24
             things designated as      “CONFIDENTIAL,”             “RESTRICTED             --
25
             ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL
26
             SOURCE CODE” that came into my possession, and all documents and things
27
             that I have prepared relating thereto, to the outside counsel for the party by
28
             whom I am employed and in the case of designated electronic data I have
                                                   19
     6963282v1/016377
 1           received in this action, I will promptly delete it and retain no copies upon
 2           termination of this action.
 3   5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement
 4           of the Protective Order in this action.
 5           I declare under penalty of perjury that the foregoing is true and correct.
 6                                            Signature
 7                                            Date
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 20
     6963282v1/016377
 1                         UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
 3

 4
      INTELLECTUAL PIXELS LIMITED,                   Case No. 8:19-cv-01432-JVS-KES
 5
                                       Plaintiff,
 6
              v.
 7
      SONY INTERACTIVE
 8    ENTERTAINMENT LLC;
 9                                  Defendant.
10                           APPENDIX B
11         UNDERTAKING OF PARTY REPRESENTATIVES REGARDING
                          PROTECTIVE ORDER
12
             I, ___________________________________________, declare that:
13
     1.      My address is _______________________________________________.
14
             My current employer is _______________________________________. My
15
             current occupation is ______________________________________.
16
     2.      I have received a copy of the Protective Order in this action. I have carefully
17
             read and understand the provisions of the Protective Order.
18
     3.      I will comply with all of the provisions of the Protective Order. I will hold in
19
             confidence, will not disclose to anyone not qualified under the Protective
20
             Order, and will use only for purposes of this action any information designated
21
             as “CONFIDENTIAL” by the opposing party that is disclosed to me.
22
     4.      Promptly upon termination of this action, I will destroy or return to outside
23
             counsel all documents and things designated as       “CONFIDENTIAL”          by
24
             the opposing party that came into my possession, and in the case of designated
25
             electronic data I have received in this action by the opposing party, I will
26
             promptly delete it and retain no copies upon termination of this action.
27
     5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement
28
             of the Protective Order in this action.
                                                    21
     6963282v1/016377
 1           I declare under penalty of perjury that the foregoing is true and correct.
 2                                            Signature
 3                                            Date
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 22
     6963282v1/016377
